IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60874
                         Conference Calendar



KENT METCALF,

                                           Plaintiff-Appellant,

versus

MONROE COUNTY SHERIFF DEPARTMENT;
PHILLIP GEORGE,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:98-CV-68-B-D
                       --------------------
                           June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Kent Metcalf (Metcalf) appeals the November 19, 1999, order

by the district court, denying his motions to alter judgment

pursuant to Fed. R. Civ. P. 59(e) and for relief from judgment

pursuant to Fed. R. Civ. P. 60.   Because Metcalf's Rule 59(e)

motion was timely filed, the denial of the motion brings up the

underlying judgment for review.     See Foman v. Davis, 371 U.S.
178, 181-82 (1962).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60874
                                 -2-

     Metcalf argues that the district court applied the wrong

standard of law in deciding his underlying claim of excessive

force pursuant to 42 U.S.C. § 1983.   Metcalf did not raise this

issue in his objections to the magistrate judge's Report and

Recommendations.   Our review is thus limited to plain error.

Douglass v. United Servs. Auto. Ass'n, 79 F.3d 1415, 1420 (5th

Cir. 1996)(en banc).

      Because Metcalf fails to provide any argument regarding why

the standard of law applied by the district court was improper,

because he does not state what standard of law the district court

should have applied, and because he does not show how he would

have prevailed had the court used the correct standard, this

argument is waived.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).    Although this court

applies less stringent standards to parties proceeding pro se

than to litigants, pro se parties must still brief the issues and

reasonably comply with the requirements of Fed. R. Civ. P. 28.

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).

     Metcalf also asserts that a prima facie case of excessive

force was established because he produced pictures of the

injuries he suffered in connection with his July 1, 1995, arrest

and that "in view of the record it clear [sic] shows that he met

the preponderance of the evidence requirement by producing

original photographs of his facial and body injuries, the actual

medical records, and witnesses testimony which clearly

corroborated the fact that he had been badly beatened [sic] by
                             No. 99-60874
                                  -3-

the defendants . . . ."    Both of these arguments miss the point

of appellate review.    The question on appeal is not whether

Metcalf proved his case by a preponderance of the evidence, but

whether the district court erred in holding that he did not.

     To succeed in a § 1983 action, a plaintiff must establish a

violation of the laws or constitution of the United States and

that this deprivation of rights was caused by a person acting

under color of state law.    Leffall v. Dallas Indep. Sch. Dist.,

28 F.3d 521, 525 (5th Cir. 1994).    The district court’s findings

of fact are reviewed for clear error, and its conclusions of law

are reviewed de novo.     Baldwin v. Stalder, 137 F.3d 836, 839 (5th

Cir. 1998).   Even if Metcalf proved a prima facie case, he does

not show on appeal that the district court clearly erred in

accepting the magistrate judge's recommendation that Metcalf

failed to prove his case.    His appellate argument is no more than

a repeat of his factual allegations in the district court.

     The district court's judgment in favor of defendants is

AFFIRMED.